—In an action to recover damages for *575legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Queens County (Posner, J.), dated May 15, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Because the plaintiffs could not have demonstrated a meritorious defense to the foreclosure action in which they were represented by the defendant attorney (see, Se Dae Yang v Korea First Bank, 247 AD2d 237), they have not incurred damages as a result of their attorney’s failure to serve and file and answer, which resulted in their default in the foreclosure action and entry of a judgment against them (see, Zasso v Maher, 226 AD2d 366). Accordingly, the instant complaint was properly dismissed. O’Brien, J. P., Pizzuto, Joy and Goldstein, JJ., concur.